Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-10 and 13-21 are allowable over the prior art.  As to claims 1 and 21, the closest prior art of record is found in Heng (US 20110272012) in view of Gilton (US 5981303) and Nagahara (US 4737197).  A full discussion of the combination of references is found in the previous office action.  The prior art teaches a method of manufacturing a solar cell by providing silicon substrate and forming doped polycrystalline silicon on an oxide layer on the substrate, forming a passivation layer on the doped, and printing metal paste on the passivation with forming a metal contact by firing.  However, the combination of reference fails to teach or suggest forming an additional doped region at a portion of the silicon substrate facing the oxide layer by diffusing a dopant of the doped polycrystalline silicon layer into the silicon substrate through a thermal treatment of the doped polycrystalline silicon layer wherein the oxide layer has a thickness of 0.5-5nm and the doped polycrystalline silicon layer has a thickness of 50-500nm and the metal contact physically contacts the doped polycrystalline silicon layer and does not physically contact the additional doped region.  There is nothing in the prior art that would have motivated a skilled artisan to modify the cited prior art to arrive at the instant invention without undue experimentation and/or improper hindsight.
Regarding claims 2-10 and 13-20, these claims depend from the claim 1 and are allowable, at least, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726